Citation Nr: 1422967	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected type II diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for service-connected diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Susan W. Saidel, Attorney 


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The record reflects the Veteran had requested a hearing before a Veterans Law Judge (VLJ) in conjunction with this appeal, and that such a hearing was scheduled for December 2013.  However, the Veteran failed to report for this scheduled hearing, and no good cause has been shown for his failure to report.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2013).

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that relevant evidence regarding the Veteran's appeal is available on the Virtual VA/VBMS system that was not considered when this case was last adjudicated below via the October 2013 Supplemental Statement of the Case (SSOC).  Specifically, a January 2014 VA medical examination which included evaluation of the service-connected diabetes mellitus for which the Veteran is seeking an increased rating on appeal.

Under 38 C.F.R. § 20.1304(c) additional pertinent evidence that was not considered by the AOJ prior to the Board's adjudication of the appeal must be referred to the AOJ unless the appellant waives such initial consideration.  In March 2014, the Board sent correspondence to the Veteran regarding this matter; requested whether he desired to waive initial AOJ consideration of this evidence; and informed him that if he did not respond within 45 days from the date of this correspondence the Board would assume that he did not wish to have the Board decide his appeal at this time, and would remand his appeal to the AOJ for review.  No waiver has since been received from the Veteran regarding this evidence.  Therefore, a remand is required in this case.

As a remand is already required in this case, the Board further finds that any other outstanding evidence regarding the service-connected diabetes mellitus and diabetic retinopathy should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected diabetes mellitus and diabetic retinopathy since May 2013.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his diabetes mellitus and diabetic retinopathy symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review, to include the January 2014 VA medical examination.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in October 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

